                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                      CIVIL ACTION FILE NO.: 7:19-cv-89-BO


NEIGHBORHOOD NETWORKS                       )
PUBLISHING, LLC and N2                      )
FRANCHISING, LLC,                           )   DECLARATION OF CHRISTINE
              Plaintiffs,                   )     ROSHTO IN SUPPORT OF
                                            )    PLAINTIFFS' RESPONSE IN
                      v.                    )   OPPOSITION TO DEFENDANT'S
                                            )     MOTION FOR SUMMARY
JACQUELINE MARIE LYLES and                  )           JUDGMENT
LIFESTYLE PUBLICATIONS, LLC,                )
              Defendants.                   )



Christine Roshto, pursuant to 28 U.S.C. § 1746, hereby declares as follows:

                  1. I am over 18 years of age, of sound mind, and otherwise competent

to make this Declaration. The evidence set forth in this Declaration is based on my

personal knowledge.

                  2. I am a franchisee and Area Director with N2 Franchising, Inc.,

 and submit this Declaration in support of Plaintiffs' Response in Opposition to

 Defendant's Motion for Summary Judgment.

                  3. I have been an Area Director with N2 since 2014.

                  4. Since 2018, I have lived in Greensboro, N.C. where I, as an N2

 franchisee, run and operate two N2 publications – Irving Park Living and Life at

 Jake Jeanette.

                  5. As an N2 Area Director and franchisee, one of my main

 responsibilities is to solicit and sell advertising for publication in those two



       Case 7:19-cv-00089-BO Document 51-5 Filed 06/25/20 Page 1 of 11
magazines and other N2 publications in which prospective advertisers may be have

interest advertising.

               6. One of my former advertisers is a furniture manufacturer based

in Dallas, Texas called American Leather. American Leather does not sell directly

to consumers, but instead distributes its product through retailers located across

North America.

               7. American Leather, as a manufacturer, markets its products, at

least in part, using co-op advertising. Generally speaking, co-op advertising is

where a retailer’s advertisement features a specific manufacturer, who in turn

reimburses the retailer for all or part of the advertising cost.

               8. My contact at American Leather introduced me to one of the

regional independent sales representatives – Todd Crandall of Crandall &

Associates. As an American Leather’s sales rep, Mr. Crandall worked with many

American Leather retailers located in the southeast US, including Georgia and

Alabama. Todd was included in the ad buy discussions under American Leather’s

co-op advertising program.

               9. Working with Mr. Crandall and American Leather’s co-op

advertising program, I sold advertising to American Leather retailers for

publication in N2 neighborhood magazines located in multiple cities, including

Fairhope, AL, Atlanta, GA and Raleigh, NC.

               10. In terms of process, Rico Berrios, American Leather’s VP of Sales

at the time would identify a specific American Leather retailer in a specific




                                          2
      Case 7:19-cv-00089-BO Document 51-5 Filed 06/25/20 Page 2 of 11
    southeastern city that he wanted to offer additional exposure with advertising

    under the co-op advertising program. I would then identify for Mr. Berrios the

    various N2 neighborhood publications located near that retailer. After the specific

    N2 publication(s) in which the retailer’s ad would run had been selected, I would

    close the sale by putting an advertising agreement in place between N2 and

    American Leather.

                        11. One of American Leather’s retailers that participated in

    American Leather’s co-op advertising program and to whom I sold advertising was

    a home furnishings store located in Atlanta called Verde Home.

                        12. Attached here as Exhibit A is a true and correct copy the

    advertising agreement dated 26 October 2018 between N2 and American Leather

    for Verde Home.1 The advertising agreement shows that the relevant Verde Home

    ad would run in two N2 publications located in Atlanta – Chastain Park and

    Peachtree Battle Living – for 12 months each.

                        13. Although I do not operate either Chastain Park or Peachtree

    Battle Living, N2’s system allows Area Directors to sell into other N2 publications

    for what’s known as a cross-sale. As the Area Director originating the sale, I

    remained responsible for managing both the American Leather relationship and

    that specific advertising purchase, which would have included entering the

    agreement’s key terms and payment information into the N2 Portal and uploading

    the client’s ad into N2’s PubManager.



1
    The advertising agreement has been redacted to remove pricing information, which N2 treats as confidential.


                                                          3
            Case 7:19-cv-00089-BO Document 51-5 Filed 06/25/20 Page 3 of 11
Case 7:19-cv-00089-BO Document 51-5 Filed 06/25/20 Page 4 of 11
                       Exhibit A




Case 7:19-cv-00089-BO Document 51-5 Filed 06/25/20 Page 5 of 11
Case 7:19-cv-00089-BO Document 51-5 Filed 06/25/20 Page 6 of 11
                                  Exhibit B




Case 7:19-cv-00089-BO Document 51-5 Filed 06/25/20 Page 7 of 11
  Terrific News:
  Since our publications are out at the end of the month (end of April for May), they will be out in time to promote your
  early May promotion and we are also on Facebook and Instagram so can let our followers know through this means as
  well for our sponsors   

  Please see below - We would love to have you apart of our affluent community publication :)

  We reach 100,000+ monthly readers
  readers are 70% women age 30-65
  home value: 500k-6 million
  Print, online, Facebook, Instagram
  Link to your website from our online directory


  Below are two proposals based on our conversations for American Leather:

   1    Full Page Placement for 12 issues in Buckhaven Lifestyle and includes $5,880 00 in added value with no additional
  cost to you so to help support your message

  2 The second proposal option is the same 12 issues of a Full Page but on our coveted Back Cover, which is currently
  available With the second proposal we are able to offer added value of $11,180 00 including a two page editorial feature

  Our deadline for the May issue is next Friday, April 5th if interested or earlier
  The sooner we know the better so we may reserve

  Please call with any questions and I look forward to hearing back and possibly working together

  see below :)

  Jackie Lyles
  (404) 936 0499




  <Screen Shot 2019-03-29 at 9 37 13 AM png>
  <Screen Shot 2019-03-29 at 9 37 22 AM png>
  <Screen Shot 2019-03-29 at 9 37 34 AM png>
  <Screen Shot 2019-03-29 at 9 37 47 AM png>



  Jackie Lyles
  (404) 936-0499

  <lifestylepubs-logo png>

   Follow us at:
   buckhavenlifestyle.com
   perimeternorthlifestyle.com
   johnscreeklifestyle.com
   alpharettalifestylepubs.com




Case 7:19-cv-00089-BO Document 51-5 Filed 06/25/20 Page 8 of 11
Case 7:19-cv-00089-BO Document 51-5 Filed 06/25/20 Page 9 of 11
Case 7:19-cv-00089-BO Document 51-5 Filed 06/25/20 Page 10 of 11
Case 7:19-cv-00089-BO Document 51-5 Filed 06/25/20 Page 11 of 11
